Citation Nr: 1111962	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  07-35 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky



THE ISSUE

Entitlement to service connection for a variously diagnosed psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder.



REPRESENTATION

Appellant represented by:	To be clarified



ATTORNEY FOR THE BOARD

M. C. Graham, Counsel



INTRODUCTION

The appellant is a veteran who had active service from December 1968 to July 1970.  This matter is before the Board of Veterans' Appeals (Board) from a February 2006 rating decision by the Louisville Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for PTSD.  While this appeal was pending the U.S. Court of Appeals for Veterans Claims (Court) held that a claim of service connection for a specific mental disorder encompasses any other psychiatric disabilities diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (scope of mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).  The Veteran's 2009 treatment records show that he has diagnoses of PTSD and depressive disorder, not otherwise specified.  The issue has been recharacterized accordingly.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

A review of the record found that the Veteran was scheduled to testify at a Board Central Office hearing on February 1, 2010, but failed to report.  In October 2010 he explained that there were various miscommunications between himself and his representative which led to his failure to report for the February 2010 hearing.  He requested to be scheduled for a Board videoconference hearing.  

In the October 2010 correspondence, the Veteran also appeared to indicate that he desired to represent himself.  By a VA Form 21-22 dated in March 2006 the Veteran had appointed the American Legion as his representative.  The Board recognizes that a veteran may dismiss a designated representative, and represent himself; but it is not clear from his communication that he intended to permanently revoke his designation of representative in favor of The American Legion.  Accordingly, the matter of representation requires clarification.  .

The case is REMANDED for the following action:

1. Contact the Veteran to clarify (in writing) whether he has permanently revoked his designation of the American Legion as his representative, and intends to represent himself.  He should be advised of his right to appoint a different representative pursuant to the requirements set forth under 38 C.F.R. § 20.600 (2010).  He should be furnished the appropriate form (VA Form 21-22, 22a) and advised to clarify his representative, if any, and return the signed form to the appropriate VA office.  There should be no further action on the matter on appeal until the question of representation is settled.

2. When the development sought in # (1), above, is completed, schedule the Veteran for a Board videoconference hearing, as the docket permits.  Notice of the date and time of the hearing shall be sent to the Veteran (and any designated representative) and associated with the claims file.  After the hearing is conducted, the case should be processed in accordance with standard appellate practice (but in the event that the Veteran fails to report for a scheduled hearing only upon completion of the further action specified below).  

3. If the Veteran fails to report for a scheduled videoconference hearing, before the case is returned to the Board for further appellate review (and after any additional notification and/or development deemed necessary is completed), the claim should be readjudicated to encompass consideration of service connection for depressive disorder and any other psychiatric disability diagnosed.  If the benefit sought remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran (and any representative he may have designated) the opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

